Citation Nr: 0019757	
Decision Date: 07/27/00    Archive Date: 08/02/00

DOCKET NO.  95-37 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a bilateral eye 
disability, to include myopia and astigmatism.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from June 1989 to July 
1993.

When this matter was last before the Board of Veterans' 
Appeals (Board) in June 1997, it was remanded to the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional 
Office (RO) for further development.  The case was returned 
to the Board in July 2000, and is now ready for further 
appellate review.  


FINDINGS OF FACT

Myopia and astigmatism are refractive errors.  Competent 
evidence of superimposed injury or disease in service 
aggravating the veteran's bilateral eye disorders has not 
been submitted.


CONCLUSION OF LAW

The veteran's bilateral eye disorders, including myopia and 
astigmatism, are not diseases or injuries within the meaning 
of applicable legislation providing compensation benefits and 
the claim of service connection by aggravation is not well 
grounded.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 
C.F.R. §§ 3.102, 3.303, 3.306(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the service medical records reveals that on 
enlistment examination in June 1988, the veteran's 
uncorrected distant visual acuity in the right eye was 20/30, 
corrected to 20/20.  Uncorrected distant visual acuity in the 
left eye was 20/20.  His near vision was 20/20 in each eye.  

In August 1991, the veteran was seen for complaint of both 
eyes being swollen and tender for 10 hours, with occasional 
bleeding from the left lower lobe.  He also complained of 
diplopia.  He reported that he had been in a fight the night 
before and received punches to both eyes.  Examination 
revealed edema about the left eyelid.  External ocular 
movements were full.  Uncorrected distant visual acuity was 
measured as 20/80 bilaterally.  X-rays taken two days later 
revealed slight deviation of the nasal septum to the left, 
but no evidence of an orbital floor fracture.  

The veteran underwent separation examination in April 1993.  
On the Report of Medical History, the veteran indicated that 
he had had or was having "eye trouble."  Myopia was also 
noted.  On clinical evaluation, his uncorrected distant 
vision was 20/30 in the right eye and 20/50 in the left eye.  
Corrected distant vision was not provided.  

On VA examination in January 1995, the veteran's bilateral 
uncorrected visual acuity was reported as 20/125.

The veteran was seen in June 1997 by a private 
ophthalmologist, Dr. K.A.M., M.D.  In the July 1997 report of 
that examination, the veteran's history of having been struck 
by two hard blows to both eyes while in the service in 1991 
was described in detail.  It was further noted that the 
veteran reported that while he had 20/20 vision when he 
entered the Marines, he was found to be myopic upon discharge 
in 1993, and that his claim was that the myopia was caused by 
the injury that he sustained in service.  Examination 
revealed 20/20 in each eye with myopia and a small amount of 
astigmatism in the right eye and myopia and astigmatism in 
the left eye on refraction, with no evidence of diplopia, 
blepharitis, traumatic cataract, or scarring that could be 
attributed to trauma.  Following examination, Dr. K.A.M. 
determined that the infraorbital branch of the 5th cranial 
nerve was "not injured, or seriously injured," during the 
episode of trauma in 1991, and that there was no evidence of 
an orbital rim fracture in either eye.  With respect to the 
issue of myopia being caused by the in-service injury, Dr. 
K.A.M. explained that myopia can occur in the twenties, 
although it usually begins to occur in the teens.  He noted 
that astigmatism increase is rather unusual, but when he 
retinoscoped the veteran, he did not have an irregular 
retinoscopic reflex nor did he have any corneal scarring that 
could be attributed to the trauma and causing the 
astigmatism.  Dr. K.A.M. indicated that the veteran's initial 
visual examination, including refraction, on entry into 
service would have to be checked against present findings to 
see if there is a change in astigmatism, providing a careful 
refraction was done at that time.  

Pursuant to the Board's June 1997 remand, the veteran was 
scheduled on several occasions for a VA examination by an 
ophthalmologist, and was provided notice of most of the 
examinations and given an explanation of their importance.  
The veteran failed to report for any of the scheduled 
examinations.  

Laws and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  

The law also provides that service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Congenital or developmental defects may not be service-
connected because they are not diseases or injuries under the 
law.  38 C.F.R. 3.303 (c).  However, Office of General 
Counsel (O.G.C.) Precedent Opinion 82-90, 55 Fed. Reg. 45711 
(1990), held that if during a veteran's military service, the 
congenital or developmental defect was subject to 
superimposed disease or injury, service connection may be 
warranted for the resultant disability.  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Analysis

The veteran argues that he is entitled to service connection 
for a bilateral eye disability.  He states that he was 
assaulted in 1991 which resulted in injuries to both eyes to 
where he was unable to see for about a week.  He further 
states that he now has myopia and is required to wear 
glasses.

The threshold question in any matter regarding service 
connection, including the issue under consideration herein, 
namely entitlement to service connection for a bilateral eye 
disorder, is whether the claim is well grounded under 
38 U.S.C.A. § 5107(a).  A well-grounded claim is a plausible 
claim which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  There must be more than a mere allegation; the claim 
must be accompanied by evidence that justifies a belief by a 
fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  First, there must be competent medical evidence of a 
current disability (a medical diagnosis).  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  Second, there must be evidence 
of an occurrence or aggravation of a disease or injury 
incurred in service (lay or medical evidence).  Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. 
App. 465 (1994).  Third, there must be a nexus between the 
in-service injury or disease and the current disability 
(medical evidence or the legal presumption that certain 
disabilities manifest within certain periods are related to 
service).  Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. 
Brown, 7 Vet. App. 359 (1995).

Moreover, where a determinative issue involves a medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992). 

The first element that must be satisfied is whether there is 
competent medical evidence of a current disability in the 
form of a medical diagnosis.  The earliest reference in the 
claims file to the diagnosis of an eye disorder is in the 
April 1993 separation examination, where myopia was noted.  
The most recent examination of July 1997, shows a diagnoses 
of myopia and a small amount of astigmatism in the right eye 
and myopia and astigmatism in the left eye. 

The Board may thus concede a bilateral eye disorder, to wit, 
bilateral myopia and astigmatism.  Given the current 
existence of the claimed disorder, the next question for 
consideration is whether there is medical evidence of a nexus 
between an in-service disease or injury and the currently 
diagnosed bilateral eye disorder at issue.  [N]early all 
astigmatism is congenital (where heredity is the only known 
factor), it may also occur as a residual of trauma and 
scarring of the cornea, or even from the weight of the upper 
eyelid resting upon the eyeball."  Browder v. Brown, 5 Vet. 
App. 268, 272 (1993).  Myopia is "nearsightedness."  Parker 
v. Derwinski, 1 Vet. App. 522, 523 (1991).  The Board notes 
that refractive error of the eyes is not a disease or injury 
within the meaning of applicable legislation pertaining to 
entitlement to service connection.  38 C.F.R. §§ 3.303(c), 
4.9 (1999); Parker v. Derwinski, 1 Vet. App. 522, 523.  As 
noted above, however, service connection may be granted for 
disability due to in-service aggravation of such a condition 
due to superimposed disease or injury.  See VAOPGCPREC 82-90, 
55 Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 
240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514- 15 
(1993).

In this case, the veteran essentially claims that the trauma 
that he experienced to his eyes in service in August 1991 
either caused his myopia or resulted in superimposed injury 
that further diminished his visual acuity.  As to the 
veteran's own opinions that his bilateral eye disorder was 
caused by the trauma he sustained to his eyes in service, he 
is not qualified to render a medical opinion and his 
statements cannot serve as competent medical evidence of the 
etiology of any current disorder.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

The post-service medical evidence contained in the claims 
file that could potentially provide the required "competent 
medical opinion" are the private medical treatment reports, 
and the VA outpatient treatment records.  As noted, a 
complete review of the medical evidence fails to reveal any 
medical opinion or physician's comments supporting the 
veteran's contention that his myopia or astigmatism are 
related to service or to any incident, disease, or injury 
therein.  It is noteworthy that the veteran's own physician, 
Dr. K.A.M., indicated that he could find no evidence of 
injury from the inservice trauma that could have caused or 
aggravated the veteran's myopia or astigmatism.  

With respect to the veteran's claim of a superimposed injury 
upon his congenital myopia, it is noted that in order to 
establish that a superimposed injury aggravated already 
diminished visual acuity, there must be evidence of an 
increase in disability during service.  38 C.F.R. § 3.306(a).  
Aggravation in service is based upon a worsening of condition 
to the extent that the veteran's average earning capacity has 
been diminished.  See 38 C.F.R. § 4.1; Hunt v. Derwinski, 1 
Vet. App. 292, 296-96 (1991).  Under 38 C.F.R. §§ 4.75 
(examination of visual acuity) and 4.84 (differences between 
distant and near visual acuity), unless there is a 
substantial difference between the near and distant corrected 
vision, the best distant vision obtainable after the best 
correction by glasses is the basis of rating visual acuity.  
The June 1988 enlistment examination showed that the 
veteran's uncorrected distant vision was 20/30 in the right 
eye, corrected to 20/20, and 20/20 in the left eye, 
uncorrected.  Upon separation, the veteran's uncorrected 
distant vision was 20/30 in the right eye and 20/50 in the 
left eye.  It is first noted that under § 4.84a (schedule of 
ratings eye), the minimum compensable rating requires 20/50 
vision in one eye and 20/40 vision in the other eye.  Even 
more significantly, while there were changes in the veteran's 
uncorrected distant visual acuity during service, there was 
no increase in severity as measured by corrected visual 
acuity during that critical time frame.  Without evidence of 
an increase in disability due to a superimposed injury in 
service, the claim of service connection for worsened visual 
acuity based on aggravation is not well grounded.  In 
addition, the Board emphasizes that an assertion of 
diminished visual acuity due to a trauma in service involves 
a question of medical causation.  Thus, competent medical 
evidence to the effect that the claim is plausible is 
required to establish a well-grounded claim.  Grottveit, 5 
Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  The veteran 
is not a trained medical professional or optometrist and is 
therefore not competent to offer an opinion on medical 
matters.  Thus, the claim of aggravation of visual acuity is 
not well grounded.  38 U.S.C.A. § 5107(a).

The veteran is advised that in order to present a well-
grounded claim of service connection for a bilateral eye 
disorder, he must submit competent medical evidence showing 
he currently has such a disorder that is linked or related to 
service or to a service-connected disability.  See 38 
U.S.C.A. § 5103(a) (West 1991); Robinette v. Brown, 8 Vet. 
App. 69 (1995); Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  
In the absence of superimposed disease or injury, service 
connection may not be allowed for refractive error of the 
eyes, including myopia and/or astigmatism, even if visual 
acuity decreased in service, as this is not a disease or 
injury within the meaning of applicable legislation relating 
to service connection.  38 C.F.R. §§ 3.303(c), 4.9; VA Manual 
M21-1, Part VI, Subchapter II, para. 11.07.

Since a well-grounded claim has not been submitted, and there 
is no indication of the existence of pertinent evidence that 
could make the claim well grounded, the VA is not obligated 
by statute to assist the veteran in the development of facts 
pertinent to his claim of service connection for this 
disorder.  38 U.S.C.A. § 5107(a).  Epps v. Gober, 126 F.3d 
1464 (1997).  




ORDER

The claim of entitlement to service connection for a 
bilateral eye disorder is denied.  




		
	Michael A. Pappas
	Acting Member, Board of Veterans' Appeals



 

